DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 6, 2018 and July 8, 2020 were filed after the mailing date of the Application on June 21, 2018 and Non Final Office Action on April 9, 2020 respectively.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on June 21, 2018.  These drawings are accepted by the Office.
Response to Amendment
Amendments filed August 3, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 2-5, filed August 3, 2021, with respect to Claims 1, 3-5 and 7-14 rejection under 35 U.S.C. § 103 as being unpatentable over Eriksson et al. (U.S. Patent Application Publication No. 2007/0101810A1), hereinafter "Eriksson", in view of Heilmann et al. (European Patent Publication EP2549292B1), hereinafter “Heilmann” and with respect to Claim 6 rejection under 35 U.S.C. § 103 as being unpatentable over Eriksson in view of Heilmann, and further in view of Akerstrom et al. (U.S. Patent Application Publication 2008/0297403A1), hereinafter "Akerstrom" have been fully considered and are persuasive in view of the Applicant’s arguments and amendments.  The rejection under 35 U.S.C. § 103 of Claims 1 and 3-14 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-14 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “A radar fill level measurement device for determining a fill level of a medium”, particularly characterized by the features of “a transmitter configured to transmit a transmission signal towards the medium; 
a receiver configured to receive a reception signal reflected by the medium; and 
a controller configured to determine the fill level of the medium based on the reception signal and based on at least one evaluation parameter, 
wherein the radar fill level measurement device is configured to vary a transmitting power of the transmission signal, 
wherein the controller is further configured to determine a current transmitting power of the transmission signal, 
wherein the controller is further configured to vary, based on the determined current transmitting power, a value of the at least one evaluation parameter, such that the fill level is determined taking into account the transmitting power, 
wherein the at least one evaluation parameter includes a threshold value for an amplitude of at least one measurement signal that correlates with the reception signal, and 
wherein the controller is further configured to vary the threshold value based on the determined current transmitting power.”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “the at least one evaluation parameter includes a threshold value for an amplitude of at least one measurement signal that correlates with the reception signal, and the controller is further configured to vary the threshold value based on the determined current transmitting power”.

In that the dependent claims 3-12 depend ultimately from allowable, independent claim 1, these dependent claims 3-12 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 13 as amended, none of the prior art of record discloses in combination “A method for operating a radar fill level measurement device”, particularly characterized by the features of “determining a transmitting power of a transmitter of the radar fill level measurement device; 
transmitting, by the transmitter, a transmission signal towards a medium at the determined transmitting power; 
receiving, by the receiver, a reception signal reflected by the medium; varying, based on the determined transmitting power, a value of at least one evaluation parameter, wherein the at least one evaluation parameter includes a threshold value for an amplitude of the at least one measurement signal that correlates with the reception signal, and wherein varying the value of the at least one evaluation parameter includes varying the threshold value; and 
determining a fill level of the medium based on the reception signal and based on the varied value of the at least one evaluation parameter”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “the at least one evaluation parameter includes a threshold value for an amplitude of the at least one measurement signal that correlates with the reception signal, and wherein varying the value of the at least one evaluation parameter includes varying the threshold value”.

In that the dependent claim 14 depend ultimately from allowable, independent claim 13, this dependent claim 14 is allowable for, at least, the reasons for which independent claim 13 is allowable.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jirskog U.S. Patent Application Publication 2008/0282793A1 teaches a radar level gauge system with adaptive transmission power control;
Jirskog European Patent Document Publication EP1992923B1 teaches a radar level gauge system with adaptive transmission power control;
Fehrenbach et al. U.S. Patent Application Publication 2007/0188374A1 teaches a filling level radar with variable transmitting power;
Fehrenbach et al. U.S. Patent Application Publication 2009/0085795A1 teaches a filling level radar with variable transmitting power;
Tsou et al. U.S. Patent 5508706A teaches a radar signal processor;
Shreve et al. European Patent Document Publication EP0660135A2 teaches a Radar signal processor;
Dzierwa et al. U.S. Patent Application Publication 2017/0238203A1 teaches a systems, methods, and devices having databases and automated reports for electronic spectrum management;
Gibbons U.S. Patent 10389396B1 teaches a terrain awareness and warning aircraft indicator equipment;
Gibbons U.S. Patent 10039064B1 teaches a systems and methods for optimizing broadcasts;
Zhang et al. Chinese Patent Document Publication CN103885038A teaches a power optimization method for satellite borne microwave radar system;
Fischer et al. U.S. Patent Application Publication 2017/0016754A1 teaches a FMCW fill level sensor comprising an equalizer that equalizes the intermediate frequency signal digitalized by an analogue-digital converter.
Kikuchi et al. U.S. Patent Application Publication 2018/0259633A1 teaches a distance measuring device.
Sai U.S. Patent Application Publication 2010/0070207A1 teaches a method for robust gauging accuracy for level gauges under mismatch and large opening effects in still pipes and related apparatus.
Schrier et al. U.S. Patent Application Publication 2010/0175470A1 teaches a method for determining the level of a liquid within a specified measuring range by means of radar signals transmitted to the liquid surface and radar signals reflected from the liquid surface;
Muller et al. U.S. Patent 8931339B2 teaches method for evaluating the measurement signals of a propagation-time based measurement device;
Griessbaum et al. U.S. Patent 9354100B2 teaches a device and method for determining media characteristics and container characteristics;
Griessbaum et al. U.S. Patent 8843329B2 teaches a measuring filling level by means of evaluating an echo curve;
Welle et al. U.S. Patent 8776594B2 teaches an amplitude profiling in filling-level measuring devices;
Welle et al. U.S. Patent 8655605B2 teaches a mobility detection in fill-level measuring devices;
Fehrenbach et al. U.S. Patent 7460057B2 teaches a filling level radar with variable transmitting power;
Kornle et al. U.S. Patent 6806824B2 teaches an apparatus and method for measuring the distance to an object;
Gaiser U.S. Patent 6684919B2 teaches a filling level measuring device and method for the non-contact determination of the filling level of a filling product in a receptacle;
Schultheiss U.S. Patent 6684696B2 teaches a filling-level measuring device that evaluates echo signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648